DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
 
Response to Arguments
Applicant’s arguments and amendments, see pg. 5, with respect to the Claim Objections of claims 5-8 have been fully considered and are persuasive. The objections have been withdrawn in view of the amendments.
Applicant’s arguments and amendments, see pg. 5, with respect to the Claim Rejections – 35 USC 112(b) of claim 13 have been fully considered and are persuasive. The rejection has been withdrawn in view of the cancellation of the claim.   
Applicant’s arguments and amendment, see pg. 5, with respect to the Claim Rejections – 35 USC 112(d) of claim 5 have been fully considered and are persuasive. The rejection has been withdrawn in view of the cancellation of the claim.
Applicant’s arguments and amendments, see pgs. 11, with respect to the Claim Rejections – 35 USC 103 of claims 1-2, 5-6, 8-9, and 13 by Damphousse et al. (6,261,231) in 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Damphousse et al. (US 6,261,231) in view of Koganezawa et al. (JP 2005053527) as evidenced by “Washer (hardware)”. For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claim 1, Damphousse teaches, an ultrasound production source (“apparatus and a method for holding an ultrasound probe” (Col. 1, lines 9-10), wherein the ultrasound probe inherently produces ultrasound) comprising a body containing an ultrasound transducer presenting, in front, an emission face (Fig. 1 reproduced below including body portion 10 wherein probe 18 is positioned with an emission face illustrated on the bottom of the probe), the body including an opening defined by a tubular wall having a tubular rim (“cylindrical body portion 10 having a longitudinal bore 11 concentric with a longitudinal axis of the body portion 10” (Col. 3, lines 49-51), wherein a bore defines an opening; the “cylindrical body portion 10”  arranged so that the emission face of the ultrasound transducer faces towards the opening (as illustrated by body portion 10 in Fig. 2, also reproduced below, emission face of probe 18 faces the bottom opening 26 of the membrane holder 12). Damphousse further teaches the tubular wall being provided externally with at least one thread of a screw thread assembly system for co-operating with at least one complementary thread of a fastener ring for fastening a flexible membrane on the body: “the membrane holder 12 comprises a generally tubular cap having an inner diameter sized to fit over the first end 14 of the body portion 10” (Col. 3, lines 62-64) wherein “the membrane holder 12 may comprise internal threads which mate with external threads along the first end 14 of the body portion 10 for maintaining the membrane holder 12 about the first end 14 of the body portion 10 (Col 3, line 66 – Col. 4, line 3). Here, the “membrane holder 12” corresponds to the fastener ring which has a cylindrical shape to match the body portion 10, as well as a lip 22 on the bottom end “to define the opening 26 over which the membrane 15 is stretched” (Col. 4, lines 7-8). Thus, the cylindrical “membrane holder 12” with an opening 26 teaches the claimed fastener ring. Additionally, “the membrane 15 should be manufactured from a material which is capable of conducting ultrasound signals while being flexible enough to conform to the contours of the patient being monitored” (Col. 4, line 36). 
Further, Damphousse teaches the fastener ring possessing a central passage (“tubular cap having an inner diameter” and opening 26) for passing a portion of the flexible membrane (“a membrane fixture 25 to assist in securing the membrane 15 to the membrane holder 12” (Col. 4, lines 16-18), wherein the membrane 15 corresponds to the portion of the flexible membrane). 


    PNG
    media_image1.png
    423
    596
    media_image1.png
    Greyscale

Reproduction of Fig. 1 of Damphousse depicting a partial cross-sectional view of a probe holder.


    PNG
    media_image2.png
    344
    346
    media_image2.png
    Greyscale

Reproduction of Fig. 2 of Damphousse illustrating an exploded view of the bottom portion of the probe holder of Fig. 1.

a washer ring mounted in the fastener ring to turn freely relative to the fastener ring so as to avoid being turned while screwing on the fastener ring, the washer exerting a pressure force on the flexible membrane pressing against the annular rim of the tubular wall when the fastener ring is screwed in position on the body for holding the flexible membrane pressed in a sealed manner against the body.
Koganezawa, which discloses an ozone water sealing container with an analogous modular threaded cap to the instant application, is relied on instead. Specifically, Koganezawa teaches on pg. 5 of the provided translation and in Fig. 4 (reproduced below) that “cap 12 is a screw cap, and the upper surface 21 of the cap 12 is provided with a hole 22.” Further, “a ring-shaped packing…13” is “inserted in the cap 12 and having an opening 23 at the center of the disk.” The reference also includes a “disk-shaped film material…14” acting as a membrane that “is ozone-resistant and is a flexible material.” In this instance, the film material 14 “is laminated on the packing 13.” The packing 13 corresponds to the fastener ring and may be “an appropriate material such as plastic, silicon, or paper” which represent “a variety of materials” for fabricating washers as evidenced by the non-limiting list in “Washer (hardware)”. In this setup, when the cap 12 is screwed on to the bottle 11, the packing 13 exerts a pressure on the film material 14 against the end surface 25 of the bottle mouth 24, corresponding to an annular rim. Further, since the packing 13 is not threadedly engaged with the threads of the cap 12, the ring 13 necessarily turns freely relative to the cap 12 so as to avoid being turned while screwing on the cap 12 to the bottle mouth 24. Further, when screwed onto the bottle mouth, the bottle opening 24 is “sealed with the packing 13 and the sheet 14 laminated.”

    PNG
    media_image3.png
    505
    409
    media_image3.png
    Greyscale

Modified reproduction of Fig. 4 of Koganezawa.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the membrane holder 12 of Damphousse by replacing it with a cap including the packing 13 such as that defined by Koganezawa for threaded engagement with the cylindrical body portion 10 to seal the two components together resulting in a closed system. Since screw lids/caps are widely used components for modular devices, one of ordinary skill in the art would have reasonably searched the field for modular complementary components, even outside the field of ultrasound diagnostic devices, in order to improve the versatility of devices by developing modular components with complementary threads.  
Regarding claim 6, the modification of Damphousse further teaches wherein the washer is held in the fastener ring inside an annular recess of C-shaped section: The cap 12 of Koganezawa as depicted in Fig. 4 includes a C-shaped section (see modification of Fig. 4 below) wherein the packing 13 is fitted. 

    PNG
    media_image4.png
    211
    370
    media_image4.png
    Greyscale

Cap 12 of Fig. 4 of Koganezawa. The portion within the circle indicates a groove wherein the packing 13 is positioned and is prevented from vertical movement by the threads.

		Regarding claim 8, the modification of Damphousse further teaches wherein the washer is made of polytetrafluoroethylene (PTFE). As above for claim 1, Koganezawa is relied upon to teach the “packing 13” made of “an appropriate material such as plastic, silicon, or paper.” PTFE is a synthetic polymer – or plastic – of repeating tetrafluorethylene monomers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a PTFE washer as the plastic packing 13 of Koganezawa since it is well known in the art that “washers can be fabricated from a variety of materials including, but not limited to:…plastic – thermoplastics and thermosetting polymers such as polyethylene, PTFE (Teflon)” (Wikipedia – “Washers (hardware)”).
	With regard to claim 9, the modification of Damphousse further teaches wherein the thread or the complementary thread, may be made in the form of a continuous element, or in the form of discontinuous elements, such as studs. As stated previously in claim 1, “membrane holder 12 may comprise internal threads which mate with external threads along the first end 14 of the body portion 10 for maintaining the membrane holder 12 about the first end 14 of the body portion 10” (Col 3, line 66 – Col. 4, line 3), which teach the threads in the form of continuous elements. Additionally, Koganezawa illustrates continuous threads between the cap 12 and bottle . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Damphousse, Koganezawa, and “Washers (hardware)” as applied to parent claim 1, and further in view of “Bonded seal” and “Neoprene EPDM Bonded Sealing Washers Stainless Steel 18-8.” 
The modification of Damphousse teaches the ultrasound production source according to claim 1, but does not disclose that the washer is fitted with a sealing gasket in contact with the flexible membrane. 
A bonded seal, or Dowty washer, is well known and widely available in the field of sealing devices and “is a type of washer used to provide a seal around a screw or bolt” consisting “of an outer annular ring of a hard material…and an inner annular ring of an elastomeric material that acts like a gasket” (“Bonded seal”, Wikipedia)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have substituted the plastic packing 13 inserted in the cap 12 of Koganezawa with such a bonded seal. An example of a widely available bonded seal that could be used is illustrated in “Neoprene EPDM Bonded Sealing Washers Stainless Steel 18-8,” which is “used to prevent leakage” and “distribute pressure of the bolt or screw.”  
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Damphousse, Koganezawa, and “Washers (hardware)” as applied to parent claim 1, and further in view of Shaper (US 2,490,236).
the ultrasound production source according to claim 1, but does not disclose the thread of the body co-operating with a complementary thread of a protective cover. Instead, Shaper, which discloses an analogous modular piezoelectric transducer to the instant application, teaches that a hollow metal tube 35 with “an externally threaded mounting member 36” (Fig. 4; Col. 4, line 27) may engage “an internally threaded collar 40, to which is connected a screen 41” (Fig. 4; Col. 4, lines 37-38) described as “sufficiently stiff to protect…the crystal within from damage” (Col. 4, lines 41-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Damphousse to include the screen of Shaper for threaded engagement with the body portion 10 of Damphousse in order “to protect…the crystal” or other transducer element “within from damage” (Col. 4, lines 41-42).
	
Claim 11 is rejected under 35 U.S.C 103 as being unpatentable over Damphousse, Koganezawa, and “Washers (hardware)” as applied to parent claim 1, and further in view of Komninos (US 2004/0050163).
The modification of Damphousse teaches all the elements of an ultrasound production source according to claim 1, but does not disclose that the thread of the body co-operates with the complementary thread of a ring fitted with an alignment system suitable for use during a calibration step. 
Komninos discloses a modular acoustic sensing device for attachment to ultrasonic systems analogous to the instant application. Komninos teaches “an acoustic sensing device 20 that is attached to a surface mounting region 2 of a piece of equipment 4, or a component thereof,” wherein “surface mounting region 2 includes a wall portion 6 of machinery 4 provided threaded bore 8 which is threadedly engaged by acoustic sensing device 20 in a direct coupled arrangement” ([0073] and Fig. 1). While the present embodiment for attachment is via a threaded projection 32 on the acoustic sensing device (Figs. 2-4) and threaded bore 8 in the machinery, the reference does not preclude the engagement of the two components via threaded ring as stated by “the ordinarily skilled artisan should readily appreciate from the description herein that certain embodiments of the acoustic sensing device can be attached at virtually any surface mounting region of a piece of equipment whether or not it is initially manufactured to include a threaded bore… or other type of known sensor accessible location” ([0073]). In other words, the acoustic sensing device 20 represents the instant application’s alignment system by “measuring sound internal to the machinery or systems” ([0005]) relative to the position of the ultrasound transducer within the machinery. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Damphousse to include the acoustic sensing device 20 of Komninos for threaded engagement as a ring with the body portion 10 of Damphousse to “obtain useful information about the sound characteristics of the machinery which can facilitate calibration, maintenance and diagnostics” (Komninos, [0005]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Damphousse, Koganezawa, and “Washers (hardware)” as applied to claim 1, and further in view of Shaper and Komninos as applied to claims 10 and 11, respectively.
The modification of Damphousse teaches an ultrasound production assembly comprising an ultrasound production source according to claim 1 comprising a body having a tubular wall provided externally with at least one thread of a screw thread assembly system, the assembly also comprising, as accessories: a fastener ring for fastening a flexible membrane including a complementary thread (16) co-operating with the thread (17) of the tubular wall (6) of the body of the production source as previously conveyed for claim 1. However, the modification of Damphousse does not teach a protective cover; and a ring fitted with an alignment system. 
As shown for claim 10, Shaper teaches the protective cover via screen 41 connected to internally threaded collar 40 (Fig. 4; Col. 4, lines 37-38), which engages “an externally threaded mounting member 36” (Fig. 4; Col. 4, line 27) of a base member 45 containing the piezoelectric elements.
As shown for claim 11, Komninos teaches an acoustic sensing device 20 that may be attached to relevant machinery though any threaded connection ([0073]) to act as an alignment system for calibrating the device prior to use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Damphousse with the inclusion of a screen as in Shaper in order “to protect…the crystal within from damage” (Shaper Col. 4, lines 41-42), as well as with the acoustic sensing device via a threaded sleeve (such as membrane holder 12 of Damphousse) in order to “obtain useful information about the sound characteristics of the machinery which can facilitate calibration, maintenance and diagnostics” (Komninos [0005]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Detwiler et al. (US 4,936,303) teach an apparatus and method for ultrasonic treatment with interchangeable assemblies within the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793